

EXHIBIT 10.10


FOOTHILLS RESOURCES, INC.
FORM OF REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made as of September 8,
2006 by and among Foothills Resources, Inc., a Nevada corporation, (the
“Company”), each institutional investor listed on Schedule 1 hereto and Sanders
Morris Harris Inc., a Texas corporation (“SMH”), individually and as agent and
attorney-in-fact for each retail investor listed on Schedule 2 hereto (each such
institutional investor, retail investor and SMH is referred to herein
individually an “Initial Investor” and, collectively, the “Initial Investors”).


WHEREAS, the Company has agreed to issue and sell to the Initial Investors, and
the Initial Investors have agreed to purchase from the Company, shares (the
“Shares”) of the Company’s common stock, $0.001 par value per share (including
any securities issued or issuable thereto or into which or for which such shares
may be exchanged for, or converted into, pursuant to any stock dividend, stock
split, stock combination, recapitalization, reclassification, reorganization or
other similar event, the “Common Stock”) and warrants (the “Warrants”) to
purchase shares of Common Stock, at a per-share price and upon the terms and
conditions set forth in the Securities Purchase Agreement, dated as of the date
hereof, by and between the Company and the Investors (the “Securities Purchase
Agreement”); and


WHEREAS, the terms of the Securities Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder for the
Company and the Initial Investors to execute and deliver this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:


1.  DEFINITIONS. Unless the context clearly indicates otherwise, capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Securities Purchase Agreement. The following terms shall have the meanings
provided below:


“Affiliates” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144.


“Board” means the board of directors of the Company.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.

1

--------------------------------------------------------------------------------





“Investor” means the Initial Investors and any Person holding Registrable
Securities or any Person to whom the rights under this Agreement have been
transferred.


“Person” (whether or not capitalized) means an individual, partnership, limited
liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.


“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a Prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.


“Registrable Securities” means, at the relevant time of reference thereto, the
Shares, the Warrants and the Warrant Shares (including any shares of capital
stock that may be issued in respect thereof, or into which or for which such
Shares, Warrants or Warrant Shares may be exchanged for or converted into,
pursuant to a stock split, stock dividend, recombination, recapitalization,
reorganization, reclassification or the like), provided, however, that the term
“Registrable Securities” shall not include any of the Shares or Warrants that
are actually sold pursuant to either a registration statement that has been
declared effective under the Securities Act by the SEC or Rule 144.


“Registration Statement” means the Mandatory Registration Statement and any
additional registration statements contemplated by this Agreement, including (in
each case) the Prospectus, amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference in such
registration statement or Prospectus.


“Rule 144” means Rule 144, promulgated under the Securities Act and any
successor or substitute rule, law or provision.


“SEC” means the Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants.
 

2

--------------------------------------------------------------------------------





2. MANDATORY REGISTRATION.


(a) As promptly as possible after the date hereof, and in any event prior to the
date that is 30 days following the Closing Date (the “Mandatory Filing Date”),
the Company shall prepare and file with the SEC a Registration Statement on Form
SB-2 (or on such other appropriate form for the required purpose) for the
purpose of registering under the Securities Act all of the Registrable
Securities for resale by, and for the account of, each Investor as an initial
selling stockholder thereunder (the “Mandatory Registration Statement”). The
Mandatory Registration Statement shall permit the Investors to offer and sell,
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act,
any or all of the Registrable Securities and shall contain (except if otherwise
required pursuant to written comments received from the SEC upon a review of the
Mandatory Registration Statement) the “Plan of Distribution” attached hereto as
Annex A. The Company agrees to use its best efforts to cause the Mandatory
Registration Statement to be declared effective as soon as possible but in no
event later than the date that is 120 days following the Mandatory Filing Date
(or 150 days following the Mandatory Filing Date in the event the Registration
Statement is reviewed by the SEC) (the “Mandatory Effective Date”) (including
filing with the SEC, within five (5) Business Days of the date that the Company
is notified (orally or in writing, whichever is earlier) by the SEC that the
Mandatory Registration Statement will not be “reviewed” or will not be subject
to further review, a request for acceleration of effectiveness in accordance
with Rule 461 promulgated under the Securities Act (an “Acceleration Request”),
which request shall request an effective date that is within three (3) Business
Days of the date of such request) and will otherwise effect all such
registration, obtain all such qualifications and comply with all such laws,
rules and regulations as may be necessary to permit the sale, transfer and other
disposition of the Registrable Securities by the Investors thereof pursuant to
the Mandatory Registration Statement. The Company shall notify each Investor in
writing promptly (and in any event within three (3) Business Days) after the
Company is notified by the SEC that the Mandatory Registration Statement has
been declared effective. The Company shall be required to keep the Mandatory
Registration Statement and any qualification, exemption or compliance under
state securities laws which the Company determines to obtain or which the
Company obtains at the request of the Investors continuously effective
(including through the filing of any required post-effective amendments) with
respect to the Investors, and to keep such Mandatory Registration Statement and
related Prospectus free of any material misstatements or omissions, until the
earlier to occur of (i) a date after which all of the Registrable Securities
registered thereunder shall have been sold or (ii) a date after which all of the
Registrable Securities (excluding such Registrable Securities as are registered
pursuant to any other effective Registration Statement) are freely tradable
without any volume limitations by the Investors pursuant to Rule 144(k)
promulgated under the Securities Act or any successor or substitute rule, law or
provision. Thereafter, the Company shall be entitled to withdraw the Mandatory
Registration Statement and, upon such withdrawal, the Investors shall have no
further right to offer or sell any of the Registrable Securities pursuant to the
Mandatory Registration Statement (or any Prospectus relating thereto).

3

--------------------------------------------------------------------------------





(b) Notwithstanding anything in this Section 2 to the contrary, if the Company
shall furnish to the Investors a certificate signed by the Chief Executive
Officer of the Company stating that the Board has made the good faith
determination (i) that the continued use by the Investors of the Mandatory
Registration Statement for purposes of effecting offers or sales of Registrable
Securities pursuant hereto would require, under the Securities Act and the rules
and regulations promulgated thereunder, premature disclosure in the Mandatory
Registration Statement (or the Prospectus relating thereto) of material,
nonpublic information concerning the Company, its business or prospects or any
proposed material transaction involving the Company, (ii) that such premature
disclosure would be materially adverse to the Company, its business or prospects
or any such proposed material transaction or would not be in the best interests
of the Company and (iii) that it is therefore essential to suspend the use by
the Investors, of the Mandatory Registration Statement (and the Prospectus
relating thereto), then the right of the Investors to use the Mandatory
Registration Statement (and the Prospectus relating thereto) for purposes of
effecting offers or sales of Registrable Securities pursuant thereto shall be
suspended for a period (the “Suspension Period”) not greater than fifteen (15)
Business Days during any consecutive twelve (12) month period. During the
Suspension Period, the Investors shall not offer or sell any Registrable
Securities pursuant to or in reliance upon the Mandatory Registration Statement
(or the Prospectus relating thereto). The Company agrees that, as promptly as
possible, but in no event later than one (1) Business Day, after the
consummation, abandonment or public disclosure of the event or transaction that
caused the Company to suspend the use of the Mandatory Registration Statement
(and the Prospectus relating thereto) pursuant to this Section 2(b), the Company
will as promptly as possible lift any suspension, provide the Investors with
revised Prospectuses, if required, and will notify the Investors of their
ability to effect offers or sales of Registrable Securities pursuant to or in
reliance upon the Mandatory Registration Statement.


(c) It shall be a condition precedent to the obligations of the Company to
register Registrable Securities for the account of an Investor pursuant to this
Section 2 or Section 3 that such Investor furnish to the Company such
information regarding itself, the Registrable Securities held by it, and the
method of disposition of such securities as shall be required by the SEC to
effect the registration of such Investor’s Registrable Securities.


(d) In the event that the Mandatory Registration Statement or other required
Registration Statement is not declared effective by the SEC by the Mandatory
Effective Date, then the Company shall pay each Investor as liquidated damages
for such failure and not as a penalty, one percent (1%) of the purchase price
set forth in the Securities Purchase Agreement (the “Liquidated Damages
Amount”), each month for such time period beyond the Mandatory Effective Date
that such Registration Statement is not effective or beyond any applicable
Suspension Period (a “Penalty Period”) (for purposes of clarity, it is hereby
understood and agreed that, solely for the purpose of this Section 2(d), the
deemed purchase price for each Share is $1.75 and the purchase price of each
Warrant underlying each Unit shall be deemed to be equal to $0.50, provided that
the dollar amounts set forth in this parenthetical clause shall be appropriately
adjusted in the event of any adjustment, pursuant to the terms of the Warrants,
in the exercise price of the Warrants or the number of shares issuable upon
exercise of the Warrants); provided, however, that the amount payable to any
Investor hereunder for any partial Penalty Period will not be pro-rated for the
number of actual days during such Penalty Period during which a registration
default remains uncured. The Company’s payment of liquidated damages shall be
made to each Investor within five (5) calendar days after the Penalty Period
either, at the Investor’s option, (1) in cash or (2) in additional shares of
Common Stock of the Company, such shares being valued at the average of the
volume-weighted average prices (“VWAP”s) of the Common Stock as reported by
Bloomberg Financial L.P. (based on a trading day from 9:30 a.m. to 4:02 p.m.
Eastern Time) using the VWAP of the Common Stock over the 20 trading days
immediately prior to the Mandatory Effective Date. The payment of liquidated
damages pursuant to this Section 2(d) shall not relieve the Company from its
obligations to register the Registrable Securities pursuant to this Agreement.
If the Company fails to pay liquidated damages to a Investor entitled thereto by
the applicable date specified herein, the Company will pay interest thereon at a
rate of 12% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to such Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The total amount of liquidated damages payable to the
Investors pursuant to this section 2(d), including any interest thereon, shall
in no event exceed ten percent (10%) of the purchase price for the Units (as set
forth in the Securities Purchase Agreement).

4

--------------------------------------------------------------------------------




 

            (e)  During any Penalty Period, the Company shall not (i) file any
other registration statement, (ii) file any amendment to any other registration
statement, or (iii) request acceleration of the effective date of any other
registration statement registering with the SEC any securities of the Company
until the Company has cured the condition leading to such Penalty Period, unless
such filing or request has been approved by the holders of a majority of the
then-outstanding Registrable Securities; provided, however, that the foregoing
shall not limit the Company’s right to file or request acceleration of the
effective date of any other registration statements using Forms S-4 or S-8 or
other applicable successor Forms.


3. PIGGYBACK REGISTRATION.


    (a) If at any time (i) any Registrable Securities are not able to be resold
pursuant to an effective Registration Statement, or (ii) amounts remain
outstanding under that certain Credit and Guaranty Agreement dated as of August
__, 2006 among the Company, certain subsidiaries of the Company, various
lenders, and J. Aron & Company, or (iii) Goldman Sachs & Co. and any affiliates
thereof is the beneficial owner (as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of more than 5% of the outstanding
Shares of the Company, and the Company proposes to register any of its Common
Stock under the Securities Act, whether as a result of an offering for its own
account or the account of others (but excluding any registrations to be effected
on Forms S-4 or S-8 or other applicable successor Forms), the Company shall,
each such time, give, with respect to subsection (i) above, to the Investors,
and with respect to subsections (ii) or (iii) above, to Goldman, Sachs & Co. and
any affiliate thereof that owns Shares, 20 days’ prior written notice of its
intent to do so, and such notice shall describe the proposed registration and
shall offer such Investors or Goldman, Sachs & Co. and any affiliate thereof
that owns Shares, as applicable, the opportunity to register such number of
Registrable Securities as each such person may request. Upon the written request
of any Investor or Goldman, Sachs & Co. and any affiliate thereof that owns
Shares, as applicable, given to the Company within 20 days after the receipt of
any such notice by the Company, the Company shall include in such Registration
Statement all or part of the Registrable Securities of such person, to the
extent requested to be registered.

5

--------------------------------------------------------------------------------





(b) If a registration pursuant to Section 3 hereof involves an underwritten
offering and the managing underwriter shall advise the Company in writing that,
in its opinion, the number of shares of Common Stock requested by the Investors
or Goldman, Sachs & Co. and any affiliate thereof that owns Shares, as
applicable, to be included in such registration is likely to affect materially
and adversely the success of the offering or the price that would be received
for any shares of Common Stock offered in such offering, then, notwithstanding
anything in this Section 3 to the contrary, the Company shall only be required
to include in such registration, to the extent of the number of shares of Common
Stock which the Company is so advised can be sold in such offering, (i) first,
the number of shares of Common Stock requested to be included in such
registration for the account of any stockholders of the Company (including the
Investors or Goldman, Sachs & Co. and any affiliate thereof that owns Shares, as
applicable,), pro rata among such stockholders on the basis of the number of
shares of Common Stock that each of them has requested to be included in such
registration, and (ii) second, any shares of Common Stock proposed to be
included in such registration for the account of the Company.


(c) In connection with any offering involving an underwriting of shares, the
Company shall not be required under this Section 3 or otherwise to include the
Registrable Securities of any Investor or Goldman, Sachs & Co. and any affiliate
thereof that owns Shares, as applicable, therein unless such Investor or
Goldman, Sachs & Co. and any affiliate thereof that owns Shares, as applicable,
accepts and agrees to the terms of the underwriting, which shall be reasonable
and customary, as agreed upon between the Company and the underwriters selected
by the Company.


4. OBLIGATIONS OF THE COMPANY. In connection with the Company’s registration
obligations hereunder, the Company shall, as expeditiously as practicable:


(a)  Use its best efforts to diligently prepare and file with the SEC a
Registration Statement on the appropriate form under the Securities Act with
respect to the Registrable Securities, which form shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and use its best
efforts to cause such Registration Statement to become and remain effective
until completion of the proposed offering;


(b) (i) Furnish to each Investor copies of all documents filed with the SEC
relating to the registration of the Registrable Securities prior to their being
filed with the SEC (and in any event 15 Business Days prior to the filing), and
(ii) notify the Investors of any stop order issued or threatened by the SEC and
use best efforts to prevent the entry of such stop order or to remove it if
entered.


(c) (i) Prepare and file with the SEC such amendments and supplements, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the Securities
Act and to keep the Registration Statement continuously effective as required
herein, and prepare and file with the SEC such additional Registration
Statements as necessary to register for resale under the Securities Act all of
the Registrable Securities (including naming any permitted transferees of
Registrable Securities as selling stockholders in such Registration Statement);
(ii) cause any related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; (iii) respond as promptly as possible to any comments received from
the SEC with respect to each Registration Statement or any amendment thereto and
as promptly as possible provide the Investors true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement (other
than correspondence containing material nonpublic information); and (iv) comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement as so amended or in such Prospectus as so supplemented.

6

--------------------------------------------------------------------------------





(d) Notify the Investors as promptly as possible: (i) when the SEC notifies the
Company whether there will be a “review” of a Registration Statement and
whenever the SEC comments in writing on such Registration Statement; and
(ii) when a Registration Statement, or any post-effective amendment or
supplement thereto, has become effective, and after the effectiveness thereof:
(A) of any request by the SEC or any other federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (B) of the issuance by the SEC or any
state securities commission of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation of any proceedings for that purpose; and (C) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose. Without limitation of any remedies to which the
Investors may be entitled under this Agreement, if any of the events described
in Section 4(d)(ii)(A), 4(d)(ii)(B), and 4(d)(ii)(C) occur, the Company shall
use its best efforts to respond to and correct the event.


(e) Notify the Investors and any underwriter as promptly as possible of the
happening of any event as a result of which the Prospectus included in or
relating to a Registration Statement contains an untrue statement of a material
fact or omits any fact necessary to make the statements therein not misleading;
and, thereafter, the Company will as promptly as possible prepare (and, when
completed, give notice to each Investor) a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus will not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading; provided that upon such notification by the Company, the
Investors will not offer or sell Registrable Securities pursuant to such
Prospectus until the Company has notified the Investors that it has prepared a
supplement or amendment to such Prospectus and delivered copies of such
supplement or amendment to the Investors (it being understood and agreed by the
Company that the foregoing proviso shall in no way diminish or otherwise impair
the Company’s obligation to as promptly as possible prepare a Prospectus
amendment or supplement as above provided in this Section 4(e) and deliver
copies of same as provided in Section 4(i) hereof), and it being further
understood that, in the case of the Mandatory Registration Statement, any such
period during which the Investors are restricted from offering or selling
Registrable Securities shall constitute a Suspension Period.


(f) Upon the occurrence of any event described in Section 4(e) hereof, as
promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

7

--------------------------------------------------------------------------------







(g) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of, (i) any order suspending the effectiveness of any Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as promptly as possible (it being understood that, in the case of
the Mandatory Registration Statement, any period during which the effectiveness
of the Mandatory Registration Statement or the qualification of any Registrable
Securities is suspended shall constitute a Suspension Period).


(h) Furnish to each of the Investors, without charge, at least one conformed
copy of each Registration Statement and each amendment thereto, and all exhibits
to the extent requested by an Investor (including those previously furnished or
incorporated by reference) as promptly as possible after the filing of such
documents with the SEC.


(i) Furnish to each selling Investor, without charge, such number of copies of a
Prospectus, including a preliminary Prospectus, in conformity with the
requirements of the Securities Act, and such other documents (including, without
limitation, Prospectus amendments and supplements) as each such selling Investor
may reasonably request in order to facilitate the disposition of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
The Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.


(j) Use its best efforts to register and qualify (or obtain an exemption from
such registration and qualification) the Registrable Securities under such other
securities or blue sky laws of the states of residence of each Investor and such
other jurisdictions as each Investor shall reasonably request, to keep such
registration or qualification (or exemption therefrom) effective during the
periods each Registration Statement is effective, and do any and all other acts
or things which may be reasonably necessary or advisable to enable each Investor
to consummate the public sale or other disposition of Registrable Securities in
such jurisdiction, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions where
it is not then qualified or subject to process.


(k) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing the Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by the Securities Purchase Agreement and
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as such
Investors may request.

8

--------------------------------------------------------------------------------







(l) Cooperate with any reasonable due diligence investigation undertaken by the
Investors, any managing underwriter participating in any disposition pursuant to
a Registration Statement, Investors’ counsels and any attorney, accountant or
other agent retained by Investors or any managing underwriter, in connection
with the sale of the Registrable Securities, including, without limitation,
making available any documents and information; provided, however, that the
Company will not deliver or make available to any Investor material, nonpublic
information unless such Investor specifically requests and consents in advance
in writing to receive such material, nonpublic information and, if requested by
the Company, such Investor agrees in writing to treat such information as
confidential.


(m) Cause the Registrable Securities covered by such Registration Statement to
be listed on the securities exchange or quoted on the quotation system on which
the Common Stock of the Company is then listed or quoted (or if the Common Stock
is not listed or quoted, then on such exchange or quotation system as the
selling holders of Registrable Securities and the Company shall determine).


(n) Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, in
each case as soon as practicable, but not later than 30 days after the close of
the period covered thereby, an earnings statement of the Company which will
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any comparable successor provisions).


(o) Otherwise cooperate with the SEC and other regulatory agencies and take all
actions and execute and deliver or cause to be executed and delivered all
documents necessary to effect the registration of any Registrable Securities
under this Agreement.


(p) During the period when the Prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the SEC
pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Exchange Act.


(q) At the request of an Affiliate of an Investor, the Company shall amend any
Registration Statement to include such Affiliate as a selling stockholder in
such Registration Statement.


(r) Comply with all applicable rules and regulations of the SEC in all material
respects.


5. EXPENSES OF REGISTRATION. The Company shall pay for all expenses incurred in
connection with a registration pursuant to this Agreement and compliance with
Section 4 of this Agreement, including without limitation (i) all registration,
filing and qualification fees and expenses (including without limitation those
related to filings with the SEC, the NASD’s Over-the-Counter Bulletin Board, The
Nasdaq Stock Market or any national securities exchange upon which the Company’s
securities are at such time listed and in connection with applicable state
securities or blue sky laws), (ii) all printing expenses, (iii) all messenger,
telephone and delivery expenses incurred by the Company, (iv) all fees and
disbursements of counsel for the Company, (v) fees and disbursements of counsel
for Goldman, Sachs & Co. and any affiliate thereof that owns Shares (not to
exceed $25,000), and (vi) all fees and expenses of all other Persons retained by
the Company or Goldman, Sachs & Co. and any affiliate thereof that owns Shares
in connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement, the expense of any annual audit and audits of
any significant acquisitions required to be included in the applicable
registration statement.

9

--------------------------------------------------------------------------------







6. DELAY OF REGISTRATION. Subject to Section 12(g) hereof, the Investors and the
Company (other than with respect to Section 4(e) hereof) shall not take any
action to restrain, enjoin or otherwise delay any registration as the result of
any controversy which might arise with respect to the interpretation or
implementation of this Agreement.


7. INDEMNIFICATION. In the event that any Registrable Securities of the
Investors are included in a Registration Statement pursuant to this Agreement:


(a) To the fullest extent permitted by law, the Company will indemnify and hold
harmless each Investor and each officer, director, fiduciary, agent, investment
advisor, employee, member (or other equity holder), general partner and limited
partner (and affiliates thereof) of such Investor, each broker, underwriter or
other person acting on behalf of such Investor and each person, if any, who
controls such Investor within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, (the “Losses”) to
which they may become subject under the Securities Act or otherwise, insofar as
such Losses (or actions in respect thereof) arise out of or relate to any untrue
or alleged untrue statement of any material fact contained in the Registration
Statement, or arise out of or relate to the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or any violation by the Company of
the Securities Act or state securities or blue sky laws applicable to the
Company and leading to action or inaction required of the Company in connection
with such registration or qualification under such Securities Act or state
securities or blue sky laws; and, subject to the provisions of Section 7(c)
hereof, the Company will reimburse on demand such Investor, such broker or other
person acting on behalf of such Investor or such officer, director, fiduciary,
employee, member (or other equity holder), manager, general partner, limited
partner, affiliate or controlling person for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 7(a) shall not apply to amounts
paid in settlement of any such Losses if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, damage,
liability or action to the extent that it solely arises out of or is based upon
an untrue statement of any material fact contained in the Registration Statement
or omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement in reliance upon and in
conformity with written information furnished by such Investor with respect to
such Investor expressly for use in connection with such Registration Statement.

10

--------------------------------------------------------------------------------





       (b) To the fullest extent permitted by law, each Investor, severally (as
to itself) and not jointly, will indemnify and hold harmless the Company, each
of its directors, each of its officers who have signed the Registration
Statement, each person, if any, who controls the Company within the meaning of
the Securities Act, against any Losses to which the Company or any such
director, officer or controlling person may become subject to, under the
Securities Act or otherwise, insofar as such Losses (or actions in respect
thereto) solely arise out of or are based upon any untrue statement of any
material fact contained in the Registration Statement, or solely arise out of or
relate to the omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement in reliance upon and
in conformity with written information furnished by such Investor with respect
to such Investor expressly for use in connection with such Registration
Statement; and, subject to the provisions of Section 7(d) hereof, such Investor
will reimburse on demand any legal or other expenses reasonably incurred by the
Company or any such director, officer, or controlling person in connection with
investigating or defending any such Losses, provided, however, that the maximum
aggregate amount of liability of such Investor under this Section 7 shall be
limited to the proceeds (net of underwriting discounts and commissions, if any)
actually received by such Investor from the sale of Registrable Securities
covered by such Registration Statement; and provided, further, however, that the
indemnity agreement contained in this Section 7(b) or 7(e) shall not apply to
amounts paid in settlement of any such Losses if such settlement is effected
without the consent of such Investor against which the request for indemnity is
being made (which consent shall not be unreasonably withheld), and that no
selling Investor shall be required to indemnify any Person against any liability
arising from any untrue or misleading statement or omission contained in any
preliminary Prospectus if such deficiency is corrected in the final prospectus
or for any liability which arises out of the failure of any Person to deliver a
Prospectus as required by the Securities Act.


(c) As promptly as possible after receipt by an indemnified party under this
Section 7 of notice of the threat, assertion or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof and the indemnifying party shall have the
right to participate in and, to the extent the indemnifying party desires,
jointly with any other indemnifying party similarly noticed, to assume at its
expense the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that, the failure to notify an indemnifying party promptly of
the threat, assertion or commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this Section
7 except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the indemnifying party.


(d) If any indemnified party shall have reasonably concluded that there may be
one or more legal defenses available to such indemnified party which are
different from or additional to those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided in this Section 7, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, and such indemnifying party shall reimburse
such indemnified party and any person controlling such indemnified party for the
fees and expenses of counsel retained by the indemnified party which are
reasonably related to the matters covered by the indemnity agreement provided in
this Section 7. Subject to the foregoing, an indemnified party shall have the
right to employ separate counsel in any such action and to participate in the
defense thereof but the fees and expenses of such counsel shall not be at the
expense of the Company.

11

--------------------------------------------------------------------------------







(e) If the indemnification provided for in this Section 7 from the indemnifying
party is applicable by its terms but unavailable to an indemnified party
hereunder in respect of any Losses, then the indemnifying party, in lieu of
indemnifying such indemnified party, shall, subject to the maximum aggregate
liability of any Investor as set forth in Section 7(b), contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
faults of such indemnifying party and indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or indemnified party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Sections 7(a), 7(b),
7(c) and 7(d), any legal or other fees, charges or expenses reasonably incurred
by such party in connection with any investigation or proceeding. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.


(f) The indemnity and contribution agreements contained in this Section are in
addition to any liability that any indemnifying party may have to any
indemnified party.


8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Investors the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit the Investors to sell the Registrable Securities to
the public without registration, the Company agrees to use best efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, (ii) file with the SEC in a timely manner all reports and
other documents required to be filed by an issuer of securities registered under
the Securities Act or the Exchange Act; (iii) as long as any Investor owns any
Shares, Warrants or Warrant Shares, to furnish in writing upon such Investor’s
request a written statement by the Company that it has complied with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, and to furnish to such Investor a copy of the most recent annual and
quarterly reports of the Company, and such other reports and documents so filed
by the Company as may be reasonably requested in availing such Investor of any
rule or regulation of the SEC permitting the selling of any such Shares,
Warrants or Warrant Shares without registration, and (iv) undertake any
additional actions reasonably necessary to maintain the availability of a
Registration Statement, including any successor or substitute forms, or the use
of Rule 144.

12

--------------------------------------------------------------------------------







9. TRANSFER OF REGISTRATION RIGHTS. Each Investor may assign or transfer any or
all of its rights under this Agreement to any Person, provided such assignee or
transferee agrees in writing to be bound by the provisions hereof that apply to
such assigning or transferring Investor. Upon any such, and each successive,
assignment or transfer to any permitted assignee or transferee in accordance
with the terms of this Section 9, such permitted assignee or transferee shall be
deemed to be an “Investor” for all purposes of this Agreement.


10. ENTIRE AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and it also supersedes any and all prior negotiations, correspondence,
agreements or understandings with respect to the subject matter hereof.


11. MISCELLANEOUS.


(a) This Agreement, and any right, term or provision contained herein, may not
be amended, modified or terminated, and no right, term or provision may be
waived, except with the written consent of the Company and the holders of a
majority of the then outstanding Registrable Securities; provided that any
amendment or modification that is materially and disproportionately adverse to
any particular Investor (as compared to all Investors as a group) shall require
the consent of such Investor.


(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without regard to conflict of law
principles. This Agreement shall be binding upon the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns and
transferees, provided that the terms and conditions of Section 9 hereof are
satisfied. Notwithstanding anything in this Agreement to the contrary, if at any
time any Investor (including any successors or assigned) shall cease to own any
Registrable Securities, all of such Investor’s rights under this Agreement shall
immediately terminate.


(c) Each party hereby irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of this Agreement shall be brought
in a state court located in New York, New York; (ii) consents to the
jurisdiction of any such court in any suit, action or proceeding; and (iii)
waives any objection which such party may have to the laying of venue of any
such suit, action or proceeding in any such court.


(d) Each of the Company and the Investor hereby waives any right to a trial by
jury in any lawsuit, action, claim or proceeding to enforce or defend any right
under this Agreement or any amendment, instrument, document or agreement
delivered or to be delivered in connection with this Agreement and agrees that
any lawsuit, action, claim or proceeding will be tried before a court and not
before a jury.

13

--------------------------------------------------------------------------------





(e) Any notices to be given pursuant to this Agreement shall be in writing and
shall be given by certified or registered mail, return receipt request. Notices
shall be deemed given when personally delivered or when mailed to the addresses
of the respective parties as set forth on Exhibit A, Schedule 1 or Schedule 2
hereto, as applicable, or to such changed address of which any party may notify
the others pursuant hereto, except that a notice of change of address shall be
deemed given when received. An electronic communication (“Electronic Notice”)
shall be deemed written notice for purposes of this Section 11(e) if sent with
return receipt requested to the electronic mail address specified by the
receiving party on Exhibit A, Schedule 1 or Schedule 2 hereto, as applicable.
Electronic Notice shall be deemed received at the time the party sending
Electronic Notice receives verification of receipt by the receiving party.


(f)  The parties acknowledge and agree that in the event of any breach of this
Agreement, in addition to other rights granted under this Agreement or at law,
each of the parties hereto shall be entitled to specific performance of the
obligations of the other parties hereto and to such appropriate injunctive
relief as may be granted by a court of competent jurisdiction. All remedies,
either under this Agreement or by law or otherwise afforded to any of the
parties, shall be cumulative and not alternative.


(g) This Agreement may be executed in a number of counterparts. All such
counterparts together shall constitute one Agreement, and shall be binding on
all the parties hereto notwithstanding that all such parties have not signed the
same counterpart. The parties hereto confirm that any facsimile copy of another
party’s executed counterpart of this Agreement (or its signature page thereof)
will be deemed to be an executed original thereof.


(h) Except as contemplated in Section 9 hereof, this Agreement is intended
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any Person (including, without
limitation, any stockholder or debt holder of the Company) other than the
parties hereto; provided, however, that each retail investor listed on Schedule
2 hereto is entitled to all rights and benefits of an “Initial Investor” under
this Agreement.


(i) If any provision of this Agreement is invalid, illegal or unenforceable,
such provision shall be ineffective to the extent, but only to the extent of,
such invalidity, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement,
unless such a construction would be unreasonable.




[Signature Pages Follow]







14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.









 
FOOTHILLS RESOURCES, INC.
             
By:      __________________________________
 
Dennis B. Tower
 
Chief Executive Officer




 








[SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT]

15

--------------------------------------------------------------------------------








 
Investors Listed on Schedule 1
             
____________________________________
 
[Name of Investor]
     
By: ________________________________________
     
Name: ______________________________________
     
Title: _______________________________________




 




[SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT]



16

--------------------------------------------------------------------------------








 
Investors Listed on Schedule 2
             
_______________________________
 
John H. Malanga, Attorney-in-Fact



 








[SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT]





17

--------------------------------------------------------------------------------


 